Case 3:15-cv-01143-BJD-JBT Document 362-3 Filed 12/11/19 Page 1 of 4 PageID 31601




                              EXHIBIT 3
Case 3:15-cv-01143-BJD-JBT Document 362-3 Filed 12/11/19 Page 2 of 4 PageID 31602

                                                                     [Page 1]


                          UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION


              MATTHEW EDWARDS, et al.,
              individually and on behalf
              of all others similarly
              situated,
                                  Plaintiffs,
                            vs.              No. 4:11-CV-4766-JSW (NJV)
              NATIONAL MILK PRODUCERS
              FEDERATION, a/k/a COOPERATIVES
              WORKING TOGETHER; DAIRY
              FARMERS OF AMERICA, INC.;
              LAND O'LAKES, INC.; DAIRYLEA
              COOPERATIVE, INC.; and
              AGRI-MARK, INC.
                                  Defendants.




              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                   AT KANSAS CITY
              KRISTIE TESSANDORI, on
              behalf of Herself and
              All Others Similarly
              Situated,


                                  Plaintiffs,


                            vs.                      No. 1216-CV13257


              DAIRY FARMERS OF AMERICA,
              INC.
                                  Defendant.




     877-479-2484                   U.S. LEGAL SUPPORT         www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 362-3 Filed 12/11/19 Page 3 of 4 PageID 31603
        1                                                            1
                                                                     2         UNITED STATES DISTRICT COURT
        2
                                                                               NORTHERN DISTRICT OF CALIFORNIA
               VIDEO 30(b)(6) DEPOSITION OF JOHN WILSON              3            OAKLAND DIVISION
        3              VOLUME I                                      4
                                                                         MATTHEW EDWARDS, et al.,
                Taken on behalf of the Plaintiffs                    5   individually and on behalf
        4            January 8, 2015                                     of all others similarly
        5          Saundra Tippins, CCR                              6   situated,
                                                                     7               Plaintiffs,
        6                                                            8           vs.        No. 4:11-CV-4766-JSW (NJV)
        7           (The deposition began at 9:54 a.m.)              9   NATIONAL MILK PRODUCERS
        8                                                                FEDERATION, a/k/a COOPERATIVES
                                                                    10   WORKING TOGETHER; DAIRY
        9                                                                FARMERS OF AMERICA, INC.;
       10                                                           11   LAND O'LAKES, INC.; DAIRYLEA
                                                                         COOPERATIVE, INC.; and
       11
                                                                    12   AGRI-MARK, INC.
       12                                                           13               Defendants.
       13                                                           14
                                                                    15
       14                                                                IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
       15                                                           16              AT KANSAS CITY
       16                                                           17   KRISTIE TESSANDORI, on
                                                                         behalf of Herself and
       17                                                           18   All Others Similarly
       18                                                                Situated,
                                                                    19
       19
                                                                                       Plaintiffs,
       20                                                           20
       21                                                                        vs.                 No. 1216-CV13257
                                                                    21
       22
                                                                         DAIRY FARMERS OF AMERICA,
       23                                                           22   INC.
       24                                                           23          Defendant.
                                                                    24
       25                                                           25

                                                   [Page 2]                                                                   [Page 4]

        1                                                            1

        2    QUESTIONS BY:                           PAGE NO.        2           VIDEO 30(b)(6) DEPOSITION OF JOHN

        3    MR. FRIEDMAN                             10             3   WILSON, VOLUME I, produced, sworn, and examined on
        4                                                            4   the 8th day of January, 2015, between the hours of
        5               INDEX OF EXHIBITS                            5   nine o'clock in the forenoon and five o'clock in
        6                                                            6   the afternoon of that day, at Embassy Suites Kansas
             EXHIBIT                     PAGE REFERENCED             7   City International Airport, 7640 Northeast Tiffany
        7    NO.                                                     8   Springs Parkway, Kansas City, Missouri, before
        8    Exhibit 1 Notice                    13                  9   SAUNDRA TIPPINS, a Notary Public, and Certified
        9    Exhibit 2 General Notebook                58           10   Court Reporter within and for the States of
       10    Exhibit 3 Article                  61                  11   Missouri and Kansas, in a certain cause now pending
       11    Exhibit 4 Handwritten Letter              63
                                                                    12   before the United States District Court, Northern
       12    Exhibit 5 National Milk Notebook             93
                                                                    13   District of California, Oakland Division, wherein
       13    Exhibit 6 Email 3                   172
                                                                    14   MATTHEW EDWARDS, et al., individually and on behalf
       14    Exhibit 7 Conference Call Notes            191
                                                                    15   of all others similarly situated, are the
       15    Exhibit 8 Weekly Update                 192
                                                                    16   Plaintiffs, and NATIONAL MILK PRODUCERS FEDERATION,
       16    (Whereupon Exhibits 2 and 5 were attached to the
                                                                    17   a/k/a COOPERATIVES WORKING TOGETHER; DAIRY FARMERS
       17     original and copies. Exhibits 1, 3, 4, 6, 7 and
                                                                    18   OF AMERICA, INC.; LAND O'LAKES, INC.; DAIRYLEA
       18     8 are on eDepoze.)
       19                                                           19   COOPERATIVE, INC.; and AGRI-MARK, INC. are the

       20                                                           20   Defendants; and in a certain cause now pending in

       21                                                           21   the Circuit Court of Jackson County, Missouri, at

       22                                                           22   Kansas City, wherein KRISTIE TESSANDORI, on behalf

       23                                                           23   of Herself and All Others Similarly Situated, are
       24                                                           24   the Plaintiffs, and DAIRY FARMERS OF AMERICA, INC.,
       25                                                           25   are the Defendants.


                                                   [Page 3]                                                                   [Page 5]

                                                                                             [2] (Pages 2 to 5)
     877-479-2484                                         U.S. LEGAL SUPPORT                                   www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 362-3 Filed 12/11/19 Page 4 of 4 PageID 31604
        1    better term to cover the whole gambit there.           1    price. I would not doubt that it was, but I just,
        2           Q Okay, so let me see if I can use              2    I'd have to look in the documents to validate
        3    members for right now.                                 3    that.
        4           With respect to members, the DFA board          4            Q (By Mr. Friedman) Mr. Wilson, I
        5    voted to participate in the Herd Retirement            5    appreciate that. Maybe my question was not well
        6    Program, correct?                                      6    phrased.
        7           A That is correct.                              7            What I'm asking more is generally,
        8           Q The DFA board then implemented a levy         8    generally, as a general statement or
        9    or a charge to all of its members deducting the,       9    representation that was made between 2003 and
       10    let's say, 5 cents from each of the members'          10    2009, isn't it true that DFA represented to its
       11    checks, correct?                                      11    members during that period of time on many
       12           A That's correct.                              12    occasions that the Herd Retirement Program had
       13           Q And so is it true that all members of        13    successfully raised the all milk price?
       14    DFA were required to pay to support the program?      14            A I think that's, yes, that's fair, yes.
       15           A That as part of a member -- the              15    I'm sure I would have personally discussed CWT and
       16    decision was made en mass by the Board of             16    discussed the fact that it had some positive
       17    Directors that all -- all members would               17    bearing on the all milk price, sure.
       18    participate in the program.                           18            Q And that comes to my next question, is
       19           Q Now, with respect to nonmembers that         19    whether you, in fact, had made representations
       20    DFA marketed on behalf of, did DFA also deduct the    20    over the years between 2003 and 2009, let's say,
       21    5 cents or the change to 10 cents from those          21    to DFA's membership that the CWT program had
       22    nonmembers' checks as well?                           22    successfully raised the all milk price for
       23           A I did not research that specific             23    producers by reducing the supply of milk.
       24    question.                                             24                  MR. KUNEY: Objection to form.
       25           Q Okay. So do you have a educated              25            A Yes. Certainly I would have

                                                  [Page 46]                                                       [Page 48]

        1     guess?                                                1   personally indicated that yes, tightening the
        2                MR. KUNEY: Object, objection to            2   supply has some amount of improvement on the milk
        3     form. Go ahead.                                       3   price. It's a function of how much.
        4          A There is no doubt that the nickel was          4         Q (By Mr. Friedman) And do you recall
        5     paid on behalf of the independent producers that      5   ever doing so in front of a large meeting of
        6     DFA was marketing under DMS.                          6   producers?
        7          What I did not research, as to whether it        7         A I don't have specific recollection of
        8     was specifically on their milk checks or not. I       8   a meeting, but I'm certain I did. I don't know
        9     do not know that.                                     9   what you call a large collection. I guess you've
       10          Q (By Mr. Friedman) Okay, and so what           10   got to define that.
       11     is the basis of your knowledge that the nickel       11         But I would -- certainly the Board of
       12     was charged on the nonmembers' checks?               12   Directors is an example. Probably I'm sure I
       13                MR. KUNEY: Objection to form.             13   would have been in front from time to time of
       14          A I remember it.                                14   leadership groups within DFA, which might mean,
       15          Q (By Mr. Friedman) Okay.                       15   you know, two or three hundred people maybe,
       16          A I mean, I just know it.                       16   something like that.
       17          Q Okay. That's fine.                            17         It would not have been uncommon. We were
       18          Do you agree or disagree that at least          18   very strongly supportive of the program. It was
       19     during part of the period between 2003 and 2009,     19   the best tool the dairy farmers had at the time
       20     DFA represented to its members that the Herd         20   to try to solve the problem of oversupply.
       21     Retirement Program successfully raised the all       21         Q If part of the problem of oversupply
       22     milk price received by its members?                  22   was basic economics, which I think you generally
       23                MR. KUNEY: Objection to form.             23   stated, is that at least to lower prices, correct?
       24          A I would have to look up in the                24                 MR. KUNEY: Objection to form.
       25     documents to verify that we quoted an all milk       25         A Too much supply of any commodity means

                                                  [Page 47]                                                       [Page 49]

                                                                              [13] (Pages 46 to 49)
     877-479-2484                                        U.S. LEGAL SUPPORT                            www.uslegalsupport.com
